Title: From George Washington to Benjamin Lincoln, 29 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters August 29 1782
                     
                  
                  Agreable to your desire Inquiry has been made into the reasons of Dr Vaché being deranged from Service.
                  Inclosed is copy of General Clintons Letter on that subject—From that and from what I can learn it appears that the Doctor had been absent from his Regiment a very long time before the Arrangement took place and that his ill State of Health renderd him unfit to continu in Service—these reasons it seems influenced the Officers of the Line in deranging him and tho he at first objected, yet from what Genl Clinton says—it was afterwards understood that he Acquiesced—and his going home immediately and remaining there to this day without any application whatever—serves to confirm this opinion.
                  
               